Title: From George Washington to New York Officer Commanding at Westchester County, 21 May 1783
From: Washington, George
To: Officer Commanding at Westchester County, New York


                  
                     Sir
                      21 May 1783
                  
                  His Excellency the Governor of this State having determined to reestablish Civil Government in the County of West Chester, and having directed the Honble Chief Justice Morris to repair to that County for the purpose—It is my order that you, with the Troops under your Command should be aiding and assisting, so far as may be necessary, in carrying the intention of His Excellency the Governor into effect.
                  To accomplish this with the greater facility, you will remove your Corps to the neighbourhood of Mile Square, or such place as shall be agreed upon between Chief Justice Morris & yourself, as best calculated to promote the object in view, as well as most convenient for covering your Men, & obtaining the necessary supply of Provision, which I conceive will be forwarded by Water.
                  You will pay the strictest attention to prevent the Troops from committing any outrages or excesses on the persons or property of the Inhabitants, under pretext of their having been diseffected; You will not suffer any officer or Soldier, on any consideration whatever to pass on to York Island, unless by permission from Head Quarters; And in all matters of Civil Resort you will apply to the Chief Justice for his opinion thereon to which you will conform, and to whose requisition for military aid you will also yield implicit obedience.
                  This Order is to be delivered over to the relieving Officer and to be considered as a standing Regulation—Given under my hand at Head Qrs this 21st of May 1783.
                  
               